Case 2:19-cv-00737-MJH Document1-1 Filed 06/21/19 Page 1 of 2

JS 44 (Rev. 02/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as

provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

{. (a) PLAINTIFFS

Charles S. Derito

(b) County of Residence of First Listed Plaintiff

Westmoreland

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

William Rodgers, Ill, Esquire, 1543 3 Gateway Center, 401 Liberty
Avenue, Pittsburgh, PA 15222

DEFENDANTS

NOTE:

Attorneys (if Known)

 

County of Residence of First Listed Defendant

Wal-Mart Stores East, L.P.

Arkansas

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Rebecca Sember Izsak, Esquire, Thomas, Thomas & Hafer, LLP
525 William Penn Place, Suite 3750, Pittsburgh, PA 15219

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

G1 U.S. Government % 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 QO 1 Incorporated or Principal Place o4 a4
of Business In This State
O02. US. Government 4 Diversity Citizen of Another State O 2 ©@ 2 Incorporated and Principal Place as Os
Defendant (Indicate Citizenship of Parties in Item III) of Business In Another State
Citizen or Subject of a O43 © 3 Foreign Nation O6 86
Foreign Country
IV. NATURE OF SUIT (Place an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY SHER STATUTES]
© 110 Insurance PERSONAL INJURY PERSONALINJURY  |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 375 False Claims Act
& 120 Marine © 310 Airplane 2$ 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 4 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability © 690 Other 28 USC 157 372%a))
© 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
G1 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 6 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights 6) 430 Banks and Banking
G1 151 Medicare Act C330 Federal Employers’ Product Liability 0 830 Patent 6 450 Commerce
G1 152 Recovery of Defaulted Liability O) 368 Asbestos Personal O 835 Patent - Abbreviated 0) 460 Deportation
Student Loans O} 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) 0 345 Marine Product Liability 0 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY O 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle O 370 Other Fraud 1 710 Fair Labor Standards OC 861 HIA (1395ff) O 485 Telephone Consumer
(1 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) Protection Act
190 Other Contract Product Liability © 380 Other Personal O 720 Labor/Management © 863 DIWC/DIWW (405(g)) |G 490 Cable/Sat TV
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations © 864 SSID Title XVI O 850 Securities/Commodities/
0 196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) Exchange

© 362 Personal Injury -
Medical Malpractice

Product Liability

© 751 Family and Medical
Leave Act

 

|

REAL PROPERTY

CIVIL RIGHTS

PRISONER PETITIONS _|

 

210 Land Condemnation

G1 220 Foreclosure

& 230 Rent Lease & Ejectment
6 240 Torts to Land

© 245 Tort Product Liability
© 290 All Other Real Property

6 440 Other Civil Rights

0 441 Voting

6 442 Employment

0 443 Housing/
Accommodations

(445 Amer. w/Disabilities -
Employment

(1 446 Amer. w/Disabilities -
Other

1 448 Education

 

 

Habeas Corpus:
1 463 Alien Detainee
510 Motions to Vacate
Sentence
1 530 General
O 535 Death Penalty
Other:
© 540 Mandamus & Other
0 550 Civil Rights
© 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

C1 790 Other Labor Litigation
© 791 Employee Retirement
Income Security Act

FEDERAL TAX SUITS

890 Other Statutory Actions
G 891 Agricultural Acts
© 893 Environmental Matters

 

O 870 Taxes (U.S, Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

IMMIGRATION

 

(7 462 Naturalization Application
(7 465 Other Immigration
Actions

 

895 Freedom of Information
Act

OF 896 Arbitration

O 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

1 950 Constitutionality of
State Statutes

 

 

 

V. ORIGIN (Place an “x” in Qne Box Only)

O11 Original

Proceeding

VI. CAUSE OF ACTION

2X2 Removed from
State Court

O 3. Remanded from

Appellate Court

8 Multidistrict
Litigation -
Direct File

4 Reinstated or

6 Multidistrict
Reopened

Litigation -
Transfer

5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes uniess diversity):

28 USC Sections 1332, 1441 and 1446

VII. REQUESTED IN

COMPLAINT:

 

Brief description of cause: :
Negligence - Plaintiff alleges a slip and fall

© CHECK IF THIS IS A CLASS ACTION

UNDER RULE 23, F.R.Cv.P

VIII. RELATED CASE(S)

(See instructions):

DEMAND §

CHECK YES only
JURY DEMAND:

 

if demanded in complaint:
Af Yes ONo

 

 

 

IF ANY JUDGE ey DOCKET NUMBER
DATE SIGNATU e NEY : ECORD
06/21/2019 "Lh he i
FOR OFFICE USE ONLY fe on
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-00737-MJH Document1-1 Filed 06/21/19 Page 2 of 2

JS 44AREVISED June, 2009
IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF PENNSYLVANIA
THIS CASE DESIGNATION SHEET MUST BE COMPLETED

PART A
This case belongs on the ( oO Erie © gohnstown @® Pittsburgh) calendar.

1. ERIE CALENDAR - If cause of action arose in the counties of Crawford, Elk, Erie,
Forest, McKean. Venang or Warren, OR any plaintiff or defendant resides in one of said
counties.

2. JOHNSTOWN CALENDAR - If cause of action arose in the counties of Bedford, Blair,
Cambria, Clearfield or Somerset OR any plaintiff or defendant resides in one of
said counties.

3. Complete if on ERIE CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

4. Complete if on JOHNSTOWN CALENDAR: I certify that the cause of action arose in
County and that the resides in County.

PART B (You are to check ONE of the following)

1.0 This case is related to Number . Short Caption
2.@ This case is not related to a pending or terminated case.

DEFINITIONS OF RELATED CASES:

CIVIL: Civil cases are deemed related when a case filed relates to property included in
another suit or involves the same issues of fact or it grows out of the same transactions
as another suit or involves the validity or infringement of a patent involved in another
suit EMINENT DOMAIN: Cases in contiguous closely located groups and in common ownership
groups which will lend themselves to consolidation for trial shall be deemed related.
HABEAS CORPUS & CIVIL RIGHTS: All habeas corpus petitions filed by the same individual
shall be deemed related. All pro se Civil Rights actions by the same individual shall be
deemed related.

PARTC
I. CIVIL CATEGORY (Select the applicable category).
lice Antitrust and Securities Act Cases
Labor-Management Relations
Habeas corpus
Civil Rights
Patent, Copyright, and Trademark
Eminent Domain
All other federal question cases
All personal and property damage tort cases, including maritime, FELA,
Jones Act, Motor vehicle, products liability, assault, defamation, malicious

oan op WN

prosecution, and false arrest

Insurance indemnity, contract and other diversity cases.

Government Collection Cases (shall include HEW Student Loans (Education),
VA Qverpayment, Overpayment of Social Security, Enlistment
Overpayment (Army, Navy, etc.), HUD Loans, GAO Loans (Misc. Types),
Mortgage Foreclosures, SBA Loans, Civil Penalties and Coal Mine
Penalty and Reclamation Fees.)

H
o 2%

OO @0000000

I certify that to the best of my knowledge the entries on this Case Designation
Sheet are true and correct

Date; 06/21/2019

 

ATTORNEY AT LAW

NOTE: ALL SECTIONS OF BOTH FORMS MUST BE COMPLETED BEFORE CASE CAN BE PROCESSED.
